Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 28 October 2020. Claims 1, 5, 17, and 19-20 have been amended. Claims 1-20 remain pending. 
**The Examiner contacted the Applicant’s representative Attorney Carl A. Kukkonen, III on 27 January 2021 to perform compact prosecution and close out the prosecution of this application wherein the Applicant would have been granted a patent. The Examiner proposed the following suggestions – “incorporate the subject matter of dependent claim 5, into independent claims 1, 19, and 20 which will place the application in better condition for an allowance. On 04 February 2021, Attorney Kukkonen, III contacted Examiner Fields and indicated that the Applicant declined the Examiner’s suggestions and proposed claim amendments. Therefore, a final rejection will be submitted by the Examiner.

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 10 December 2020 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 28 October 2020, with respect to the rejection(s) of claim(s) 1, 4-5, 7-9, 11-14, and 16-20 in view of Janssen (Pub No. 2016/0127417) have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added claim limitation – “each data container in the series except for a current data container comprising a tamper resistant feature” is taught and disclosed in the Barrell et al. reference.
2.	In light of the previous double patenting rejection, the Applicant failed to file a terminal disclaimer to overcome the rejection, therefore, the rejection will be maintained. 
3.	Therefore, the rejection of claims 1-20 will be maintained in view of the reasons above and below.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,354,067 and claims 1-27 of U.S. Patent No. 10,354,066. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and the scope of the claims are the same for both co-pending applications. Each application claim identical methods for harvesting data relating to a plurality of events and adding the .
6.	Claims 1-18 of U.S. Patent No. 10,354,067 and claims 1-27 of U.S. Patent No. 10,354,066 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
7.	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (Pub No. 2016/0127471) in view of Barrell et al. (Pub No. 2014/0365725).
Referring to the rejection of claim 1, Janssen discloses a method comprising:
harvesting, by an endpoint computer system, data relating to a plurality of events occurring within and characterizing a history of an operating environment of the endpoint computer system, the harvesting comprising receiving and/or inferring the data using one or more sensors executing on the endpoint computer system; (See Janssen, para. 39, 41, and 86)
and adding the data to a local data store maintained on the endpoint computer system, the local data store comprising an audit log, the audit log comprising a series of cryptographically linked data containers. (See Janssen, para. 29, 35-36, 90, 92, and 110)
However, Janssen does not explicitly disclose each data container in the series comprising a tamper resistant feature, currently generated forensic data being stored in 
Barrell et al. discloses a method and apparatus for destaging write data from a storage controller to storage devices. 
Barrell et al. discloses each data container in the series comprising a tamper resistant feature, currently generated forensic data being stored in a current data container of the series of data containers while preceding data containers in the series are closed to further write operations. (See Barrell et al., para. 114 and 121)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Janssen's system and method for improved cybersecurity modified with Barrell et al. discloses a method and apparatus for destaging write data from a storage controller to storage devices. Motivation for such an implementation would enable efficiently destaging sequential write data from a storage controller cache memory to a data container storage device. (See Barrell et al., para. 2)

Referring to the rejection of claim 4, (Janssen modified by Barrell et al.) discloses further comprising detecting that the audit log has been compromised based on a change in the tamper resistant feature. (See Janssen, para. 29 and 79-80)

Referring to the rejection of claim 7, (Janssen modified by Barrell et al.)  discloses further comprising: taking an action based on the detecting that the audit log 
Referring to the rejection of claim 8, (Janssen modified by Barrell et al.)  discloses wherein the action comprises one or more of: quarantining a thread, process, and/or routine responsible for the compromising of the audit log; and protection and/or other prevention of corruption of the forensic data that are used to generate the audit log and local cache. (See Janssen, para. 59)

Referring to the rejection of claim 9, (Janssen modified by Barrell et al.)  discloses wherein the audit log and the local cache are both stored on the endpoint computer. (See Janssen, para. 77 and 79)

Referring to the rejection of claim 11, (Janssen modified by Barrell et al.) discloses wherein the harvesting further comprises receiving and/or inferring at least some of the data using additional data generated external to the endpoint computer system. (See Janssen, para. 93-96)
Referring to the rejection of claim 12, (Janssen modified by Barrell et al.)  discloses wherein the adding of the data to the local data store further comprises determining, based on one or more criteria, to retain in the local data store a first subset of the data as more likely to be relevant and to exclude from the local data store and a second subset of the data as more likely to be irrelevant. (See Janssen, para. 60-61)

Referring to the rejection of claim 14, (Janssen modified by Barrell et al.) discloses wherein the responsive data comprises one or more of one or more times that a particular file was accessed on the endpoint computer system, how the particular file was used on the endpoint computer system, when the particular file was first detected on the endpoint computer system, location of a registry persistence point, and use of a registry by a software routine to allow itself to persist after a reboot of the endpoint computing system. (See Janssen, para. 119 and 123-128)
Referring to the rejection of claim 16, (Janssen modified by Barrell et al.) discloses wherein the one or more sensors comprises at least one of a kernel mode collector, a removable media sensor, a sensor that collects data about a current state of a computing environment executing on the endpoint computer, a malware detection and/or interdiction process, a user authentication process, and a user authentication re-verification process. (See Janssen, para. 84 and 86-87)
Referring to the rejection of claim 17, (Janssen modified by Barrell et al.)  discloses further comprising: harvesting the data according to a first set of data 
wherein the machine learning component performs at least one operation selected from determining that the heightened level of alert is necessary, blocking or terminating execution of a process or thread, and determining that the alert level can be lowered back to the first set of data collection criteria causing a greater amount of data to be harvested. (See Janssen, para. 28 and 87)
Referring to the rejection of claim 18, (Janssen modified by Barrell et al.)  discloses wherein the machine learning component accomplishes the at least one operation by processing data already in the local data store to determine that a potentially undesirable event has occurred and/or by processing the harvested data as it is received to determine that a potentially undesirable event is currently occurring. (See Janssen, para. 28 and 87)
Referring to the rejection of claim 19, (Janssen modified by Barrell et al.) discloses a system comprising: 
at least one data processor; (See Janssen, para. 134)
and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (See Janssen, para. 134)

and adding the data to a local data store maintained on the endpoint computer system, the local data store comprising an audit log, the audit log comprising a series of cryptographically linked encrypted data containers. (See Janssen, para. 29, 35-36, 90, 92, and 110)
However, Janssen does not explicitly disclose each encrypted data container in the series comprising a tamper resistant feature, currently generated forensic data being encrypted and stored in a current data container of the series of encrypted data containers while preceding data containers in the series are closed to further write operations.
Barrell et al. discloses a method and apparatus for destaging write data from a storage controller to storage devices. 
Barrell et al. discloses each encrypted data container in the series comprising a tamper resistant feature, currently generated forensic data being encrypted and stored in a current data container of the series of encrypted data containers while preceding data containers in the series are closed to further write operations. (See Barrell et al., para. 114 and 121)
The rationale for combining Janssen in view of Barrell et al. is the same as claim 1.

and adding the data to a local data store maintained on the endpoint computer system, the local data store comprising an audit log, the audit log comprising a series of data containers. (See Janssen, para. 29, 35-36, 90, 92, and 110)
However, Janssen does not explicitly disclose each encrypted data container in the series comprising a tamper resistant feature, currently generated forensic data being encrypted and stored in a current data container of the series of encrypted data containers while preceding data containers in the series are closed to further write operations.
Barrell et al. discloses a method and apparatus for destaging write data from a storage controller to storage devices. 
Barrell et al. discloses each encrypted data container in the series comprising a tamper resistant feature, currently generated forensic data being encrypted and stored in a current data container of the series of encrypted data containers while preceding data containers in the series are closed to further write operations. (See Barrell et al., para. 114 and 121)
The rationale for combining Janssen in view of Barrell et al. is the same as claim 1. 

Claims 2-3, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (Pub No. 2016/0127471) in view of Egorov et al. (Pub No. 2016/0330180).
Janssen discloses the invention as described above, however, Janssen does not explicitly disclose wherein the operations further comprise generating a query response in response to a query, the generating comprising identifying and retrieving responsive data from the local data store, the responsive data being related to an artifact on the endpoint computer system and/or to an event of the plurality of events. 
Egorov et al. discloses a system and method for operating a zero-knowledge encrypted database.
Referring to the rejection of claim 2, (Janssen modified by Egorov et al.) discloses generating a query response in response to a query, the generating comprising identifying and retrieving responsive data from the local data store, the responsive data being related to an artifact on the endpoint computer system and/or to an event of the plurality of events. (See Egorov et al., para. 46-47, and 54-58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Janssen's system and method for improved cybersecurity modified with Egorov et al.'s system and method for operating a zero-knowledge encrypted database. Motivation for such an implementation would enable encrypted databases in which encryption keys are withheld from the system storing the database which reduces cyber attackers from knowing the database entries and usage based on matching values or sequence of events. (See Egorov et al., para. 3)

The rationale for combining Janssen in view of Egorov et al. is the same as claim 2. 

Referring to the rejection of claim 6, (Janssen modified by Egorov et al.)   discloses wherein the tamper resistant feature comprises data compression and signing with a public key and/or enciphering of a combination of the data container plus a signature comprising the public key. (See Egorov et al., para. 71 and 122) 
The rationale for combining Janssen in view of Egorov et al. is the same as claim 2. 

Referring to the rejection of claim 10, Janssen discloses wherein each data container of the series of data containers in the audit log is encrypted and wherein the forensic data are written to the current data container in an append-only manner. (See Egorov et al., para. 41 and 43) 
The rationale for combining Janssen in view of Egorov et al. is the same as claim 2. 
Referring to the rejection of claim 15, (Janssen modified by Egorov et al.)  discloses wherein the generating the response comprises mitigating an amount of the 
The rationale for combining Janssen in view of Egorov et al. is the same as claim 2. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        February 13, 2021
/KENDALL DOLLY/Primary Examiner, Art Unit 2436